          Case 1:20-cv-00112-N/A Document 1            Filed 05/21/20     Page 1 of 1



                    UNITED STATES COURT OF INTERNATIONAL TRADE



 SEA SHEPHERD NEW ZEALAND and
 SEA SHEPHERD CONSERVATION
 SOCIETY,
                Plaintiffs

                v.

 WILBUR ROSS, UNITED STATES                           SUMMONS
 DEPARTMENT OF COMMERCE, CHRIS
 OLIVER, NATIONAL MARINE
 FISHERIES SERVICE, STEVEN
                                                      Civil Action No. 20-cv-00112
 MNUCHIN, UNITED STATES
 DEPARTMENT OF TREASURY, CHAD
 WOLF, and UNITED STATES
 DEPARTMENT OF HOMELAND
 SECURITY,
                  Defendants.



TO: The Above-Named Defendants

        You are hereby summoned and required to serve on plaintiff’s attorney, whose name and
address are set out below, an answer to the complaint which is herewith served on you, within 60
days after service of this summons on you, exclusive of the day of service. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

                                            /s/ Mario Toscano
                                            Clerk of the Court



 /s/ Brett Sommermeyer                      Name, Address, Telephone Number and E-mail
Signature of Plaintiff’s Attorney           Address of Plaintiff’s Attorney

         05/21/20                           Brett Sommermeyer
Date                                        Sea Shepherd Legal
                                            2226 Eastlake Avenue East, #108
                                            Seattle, WA 98102
                                            (206) 504-1600, ext. 2
                                            brett@seashepherdlegal.org
